DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-8) in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are sufficiently related such that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the inventions require distinct text and subgroup searches and art that teaches one group may not be used for another group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2022.
The Office notes that claim 9 does not contain all the limitations of claim 1. To be eligible for rejoinder, applicant should amend claim 9 so that it contains all the limitations of claim 1. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 10459133 B1), hereafter Liang, in view of Takabayashi et al. ( US 2017/0040775 A1), hereafter Takabayashi.
Regarding claim 1, Liang discloses a semiconductor optical device (Abstract; Fig. 8; col. 7 ll. 38-40) comprising: a substrate containing silicon and having a waveguide (col. 7 ll. 26-35); a first semiconductor element including a core layer formed of III-V group compound semiconductors and being bonded to the substrate (Fig. 8 element 814; col. 7 ll. 4-7; col. 7 ll. 38-40); and a second semiconductor element including a diffraction grating and being bonded to the substrate (Fig. 8 element 804; col. 7 ll. 38-40); the diffraction grating has a first semiconductor layer, the first semiconductor layer is formed of III-V group compound semiconductors (col. 7 ll. 36-40). In this embodiment Liang does not explicitly disclose a second semiconductor layer burying the first semiconductor layer the second semiconductor layer is formed of III-V group compound semiconductors, and the diffraction grating reflects light propagating through the waveguide. However, Liang discloses the diffraction grating may be configured to reflect light propagating through the waveguide (col. 2 ll. 47) and that the first semiconductor layer may be buried by another material (col. 3 ll. 27-29). The advantage is to control the properties of the grating based on the intended use (col. 3 ll. 30-35) and provide reflective gratings that are highly uniform with precisely controlled parameters (col. 1 ll. 63-67). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to the embodiment of Liang with a burying layer burying the first semiconductor layer and the diffraction grating being configured to reflect light propagating through the waveguide as disclosed by Liang in other embodiments in order to control the properties of the grating based on the intended use  and provide reflective gratings that are highly uniform with precisely controlled parameters. Liang does not explicitly disclose the burying layer is a second semiconductor layer burying the first semiconductor layer the second semiconductor layer is formed of III-V group compound semiconductors. However, Takabayashi discloses a distributed bragg reflector having a first semiconductor layer formed of a III-V group compound (Fig. 15 element 121; [0065]-[0066]) and a second semiconductor layer formed of another III-V group compound burying the first semiconductor layer (Fig. 15 element 122; [0065]-[0066]). The advantage, as is known in the art, is to control the refractive index modulation which determines the wavelength that meets the bragg condition based on the intended use of the grating. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liang with a second semiconductor layer formed of another III-V group compound burying the first semiconductor layer as disclosed by Takabayashi in order to control the refractive index modulation which determines the wavelength that meets the bragg condition based on the intended use of the grating and since the Court has held work in one field of endeavor (e.g. InP/InGaAsP Bragg gratings in semiconductor lasers) may prompt variations of its for use in the same field or a different one (e.g. InP/InGaAsP Bragg gratings for photonic circuits) based on design incentives or other market forces (e.g. Allows simplification of manufacture to use a known grating to be used for the desired wavelength in both situations) if the variations are predictable to one of ordinary skill in the art (e.g. Gratings of the same material will have the same properties allowing easy adoption based on the wavelength needed for the intended use of the device). See MPEP 2143.
Regarding claim 2, Takabayashi, for the same reasons as outlined above, further discloses the first semiconductor layer comprises gallium indium arsenide phosphorous layers disposed periodically, and the second semiconductor layer comprises an indium phosphide layer ([0065]-[0066]). The Office further notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Takabayashi, for the same reasons as outlined above, further discloses the diffraction grating of the second semiconductor element forms a Sampled Grating- Distributed Bragg Reflector ([0065]-[0066]).

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Takabayashi, as applied to claim 1, in further view of Park et al. (US 20150030282 A1), hereafter Park.
Regarding claim 3, Liang in view of Takabayashi do not explicitly disclose two of the second semiconductor elements are bonded to the substrate; one of the two of the second semiconductor elements is optically coupled with one end portion of the first semiconductor element; other of the two of the second semiconductor elements is optically coupled with other end portion of the first semiconductor element; and each reflectance of the two of the second semiconductor elements is different from each other. However, Park discloses two of the second semiconductor elements are bonded to the substrate (Fig. 5 elements 80; Fig. 1 shows the substrate 10 not shown in Fig. 5); one of the two of the second semiconductor elements is optically coupled with one end portion of the first semiconductor element (Fig. 5 element 40 and 80); other of the two of the second semiconductor elements is optically coupled with other end portion of the first semiconductor element (Fig. 5 element 42 and 80). The advantage is to form a laser cavity ([0051]). Accordingly, it would have been obvious to a person of ordinary skill in the art to further modify Liang in view of Takabayashi with two of the second semiconductor elements are bonded to the substrate; one of the two of the second semiconductor elements is optically coupled with one end portion of the first semiconductor element; other of the two of the second semiconductor elements is optically coupled with other end portion of the first semiconductor element as disclosed by Park in order to form a laser cavity. Liang in view of Takabayashi in further view of Park do not explicitly disclose each reflectance of the two of the second semiconductor elements is different from each other. However, the Office takes Official Notice that controlling the reflectivity of Bragg gratings is well known in the art. Furthermore, controlling the reflectivity of two gratings such that they are different from each other is common in the laser field to form a resonator. Typically, the reflectivity of one grating will be close to 100% and the reflectivity of the other grating will be less than 100%. This allows the formation of a resonator with low losses so that lasing may occur but still allows the light to exit the resonator. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Liang in view of Takabayashi in further view of Park each reflectance of the two of the second semiconductor elements is different from each other as is well known in the art in order to allow a laser to be formed and light to exit the resonator from one of the gratings. 
Regarding claim 4, Park, for the same reasons as above, further discloses the substrate has a resonator located between the first semiconductor element and the one of the two of the second semiconductor elements, for light of a wavelength selected by the resonator (Fig. 5 and Fig. 8). Liang in view of Takabayashi in further view of Park do not explicitly disclose reflectance of the one of the two of the second semiconductor elements is higher than reflectance of the other of the two of the second semiconductor elements. However, the Office takes Official Notice that controlling the reflectivity of Bragg gratings is well known in the art. Furthermore, controlling the reflectivity such that one grating has a higher reflectivity than the other grating is common practice in the laser arts. Typically, the reflectivity of one grating will be close to 100% and the reflectivity of the other grating will be less than 100%. This allows the formation of a resonator with low losses so that lasing may occur but still allows the light to exit the resonator. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Liang in view of Takabayashi in further view of Park with reflectance of the one of the two of the second semiconductor elements is higher than reflectance of the other of the two of the second semiconductor elements as is well known in the art in order to allow a laser to be formed and light to exit the resonator from one of the gratings.
Regarding claim 6, Liang in view of Takabayshi do not explicitly disclose the first semiconductor element and the second semiconductor element have a tapered portion that is located on the waveguide and tapers along an extending direction of the waveguide. However, Park discloses the first semiconductor element have a tapered portion that is located on the waveguide and tapers along an extending direction of the waveguide (Fig. 5 element 30). The advantage is to increase optical coupling while minimizing optical loss ([0048]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Liang in view of Takabayashi with the first semiconductor element have a tapered portion that is located on the waveguide and tapers along an extending direction of the waveguide as disclosed by Park in order to increase optical coupling while minimizing optical loss. Liang in view of Takabayashi in further view of Park do not explicitly disclose the second semiconductor element have a tapered portion that is located on the waveguide and tapers along an extending direction of the waveguide. However, Park discloses that tapering between elements can increase optical coupling while minimizing optical loss ([0048]). Additionally, the Court has held using a known technique to improve devices in the same way is obvious. Here, a person of ordinary skill in the art would recognize that tapering suggested by Park for the waveguide and gain section of the laser may also be applied to the second semiconductor element along the waveguide of Liang. Applying the tapering suggested by Park to the second semiconductor element will increase coupling between the waveguide and the second semiconductor element while minimizing optical loss. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Liang in view of Takabayashi in further view of Park with the second semiconductor element have a tapered portion that is located on the waveguide and tapers along an extending direction of the waveguide, because Liang discloses the second semiconductor element located on the waveguide, Park suggests tapering elements in the device to increase optical coupling between the elements while minimizing optical losses and the Court has held using a known technique (e.g. tapering) to improve devices (e.g. semiconductor grating) in the same way (improved coupling while minimizing losses) is obvious. See MPEP 2143.
Regarding claim 7, Liang in view of Takabayshi do not explicitly disclose a width of a portion of the waveguide overlapping with the diffraction grating in a plan view is smaller than a width of a portion of the waveguide not overlapping with the diffraction grating. Park further discloses a width of a portion of the waveguide overlapping with the diffraction grating in a plan view is smaller than a width of a portion of the waveguide not overlapping with the diffraction grating (Fig. 5 elements 20 and 22). The advantage is to increase optical coupling while minimizing optical loss ([0048]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Liang in view of Takabayashi with a width of a portion of the waveguide overlapping with the diffraction grating in a plan view is smaller than a width of a portion of the waveguide not overlapping with the diffraction grating as disclosed by Park in order to increase optical coupling while minimizing optical loss.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Takabayashi in further view of Park, as applied to claim 4, in further view of Takabayashi (US 20150288148 A1), hereafter Takabayashi ‘148.
Regarding claim 5, Liang in view of Takabayashi in further view of Park do not explicitly disclose the resonator comprises at least one ring resonator. However, Takabayashi ‘148 discloses the resonator comprises at least one ring resonator (Fig. 7 element 52). The advantage, as is known in the art, is to better control the selected the wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Liang in view of Takabayashi in further view of Park with the resonator comprises at least one ring resonator as disclosed by Takabayashi ‘148 in order to better control the selected wavelength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828    
05/21/2022